In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 14-051V
                                          (Not to be published)

*****************************
                            *
BRUCE BARRETT,              *                                             Filed: March 3, 2015
                            *
               Petitioner,  *
                            *                                             Decision by Stipulation; Damages;
          v.                *                                             Attorney’s Fees and Costs;
                            *                                             Influenza (“Flu”) Vaccine;
SECRETARY OF HEALTH AND     *                                             Tetanus-diphtheria-acellular
HUMAN SERVICES,             *                                             pertussis (“Tdap”) Vaccine;
                            *                                             Guillain-Barré Syndrome (“GBS”)
               Respondent.  *
                            *
*****************************

Howard Stern, Werner, Zaroff, et al, Lynbrook, NY, for Petitioner.

Linda Renzi, U.S. Dep’t of Justice, Washington, DC, for Respondent.

      DECISION AWARDING DAMAGES AND ATTORNEY’S FEES AND COSTS1

        On January 23, 2014, Bruce Barrett filed a petition seeking compensation under the
National Vaccine Injury Compensation Program.2 Petitioner alleges that as a result of receiving a
Tetanus-diphtheria-acellular pertussis (“Tdap”) vaccine and a trivalent influenza (“flu”) vaccine
on January 14, 2013 he suffered from Guillain-Barré syndrome (“GBS”) and that he experienced
the residual effects of this injury for more than six months.

       Respondent denies that either the Tdap vaccine or flu vaccine caused Petitioner’s GBS, or
any other injury, and denies that his current disabilities are sequelae of a vaccine-related injury.

1
  Because this decision contains a reasoned explanation for my action in this case, it will be posted on the website of
the United States Court of Federal Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
§ 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. §
300aa-12(d)(4)(B), however, the parties may object to the inclusion of certain kinds of confidential information. To
do so, Vaccine Rule 18(b) provides that each party has fourteen (14) days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the decision will be available to the public. Id.
2
 The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury Act
of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C.A. § 300aa-10 to 34 (2006)) [hereinafter
“Vaccine Act” or “the Act”]. Individual sections references hereafter will be to § 300aa of the Act.
Nonetheless both parties, while maintaining their above-stated positions, agreed in a stipulation
(filed February 9, 2015) that the issues before them can be settled and that a decision should be
entered awarding Petitioner compensation.

        In a separate stipulation (filed on March 2, 2015), the parties indicated that they had
reached an agreement regarding attorney’s fees and costs. The stipulation laid out the amount of
compensation that should be awarded to Petitioner’s attorney in the form of a check made payable
jointly to Petitioner and Petitioner’s counsel. In compliance with General Order #9, it also
indicated that no out-of-pocket litigation related costs had been incurred by Petitioner in
proceeding on the petition.

        I have reviewed the file, and based upon that review, I conclude that the parties’ stipulations
are reasonable. I therefore adopt them as my decision in awarding damages, and attorney’s fees
and costs, on the terms set forth therein.

         The stipulations award:

                  A lump sum of $200,000.00 in the form of a check payable to Petitioner. This
                   amount represents compensation for all damages that would be available under 42
                   U.S.C. § 300aa-15(a). Stipulation (ECF No. 18) ¶ 8.

                  A lump sum of $15,550.00 in the form of a check payable jointly to Petitioner and
                   Petitioner’s attorney, Howard Stern, Esq. for attorney’s fees and costs available
                   under 42 U.S.C. § 300aa-15(e). Stipulation of Facts Concerning Final Attorney’s
                   Fees and Costs (ECF No. 19) ¶¶ 4-6.

        I approve a Vaccine Program award in the requested amounts set forth above to be made
to Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk
of the court is directed to enter judgment herewith.3


         IT IS SO ORDERED.

                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.

                                                           2